Citation Nr: 0835429	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-27 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO in Houston, Texas, which denied a petition to reopen a 
claim of service connection for PTSD.  The veteran relocated 
and this claim is now under the jurisdiction of the RO in 
Indianapolis, Indiana.  

The veteran did not appear for the August 2008 Travel Board 
hearing and has offered no statement of good cause for 
missing the hearing.  See 38 C.F.R. § 20.702(d) (2007).  As 
such, the Board will proceed as if the request for hearing 
has been withdrawn.  Id.

Where a veteran submits new evidence, consisting of a 
pertinent supplemental service department report, after a 
decision has become final, the former rating decision will be 
reconsidered without regard to the provisions relating to new 
and material evidence.  Vigil v. Peake, 22 Vet. App. 63, 66 
(2008) (interpreting 38 C.F.R. § 3.156(c)).  The Board has 
denied the veteran's two prior petitions to reopen his claims 
for PTSD, respectively, in July 1988 and May 1996.  In the 
present claim, the RO apparently reopened and denied the 
claim for service connection on the merits.

The United States Armed Services Center for Unit Records 
Research (CURR) (now the United States Army & Joint Services 
Records Research Center) supplied the RO with additional 
service personnel records in April 2006.  The Board finds 
that these records fall within the meaning of section 
3.156(c)(1) because they were clearly not of record at the 
time of the original 1982 rating decision denying the claim 
for service connection for PTSD disability, nor were they of 
record at the time of the other previous rating decisions.  
See Vigil, 22 Vet. App. at 66.  The Board notes that section 
3.156 has been revised during the pendency of this 
litigation; however, the Board will apply the rule in effect 
at the time of filing.  

The Board will reconsider this case, and, accordingly, has 
recharacterized the issue in this case to reflect this 
result.  See Vigil, 22 Vet. App. at 66-67.  There is no 
prejudice to the veteran in applying this rule, as the RO 
considered the underlying service connection claim on the 
merits in the February 2008 Supplemental Statement of the 
Case (SSOC).  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
that he engaged in combat, nor do service personnel records 
indicate that he engaged in combat.

2.  No service records or other credible supporting evidence 
verifies the claimed stressors.

3.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service, and 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

A January 2003 letter prior to the initial adjudication of 
this claim gave the veteran notice as to Quartuccio elements 
two and three.  See Quartuccio, 16 Vet. App. 183.

VA did not provide the veteran element one notice prior to 
the initial adjudication of this claim.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  
Failure to provide pre-adjudicative notice of any element is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007).  To demonstrate that no 
prejudice resulted from a notice error, the record must 
reflect that the adjudication was nevertheless essentially 
fair, that is, that the claimant had a meaningful opportunity 
to participate effectively in the processing of his or her 
claim.  Id. at 891; Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

Although the veteran did not receive full notice of the types 
of evidence needed to substantiate his claim prior to initial 
adjudication of her claim, this was not prejudicial to the 
veteran because she was subsequently provided adequate notice 
in both March 2005 and May 2008.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  Following the first notice, 
he had some 8 months to respond with additional argument and 
evidence.  After that time, the RO readjudicated the claim in 
November 2005, issuing a SSOC.  See id.  Even more, the RO 
again sent notice of the types of evidence needed to 
substantiate the veteran's claim in May 2008, followed by a 
readjudication and final SSOC in June 2008, some thirty days 
later.  This notice and readjudication cured any prior VCAA 
notice defects.  See id.; Sanders, 487 F.3d at 889.  

Though the Board reconsiders this claim, the Board concludes 
that the evidence is against service connection in this 
claim.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess, 19 Vet. App. 
473.

In Pelegrini v. Principi, the Court held that VA must request 
that the claimant provide any evidence in his possession that 
pertains to the claim, in addition to the requirements of 
Quartuccio.  18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth-element-notice as required under 
Pelegrini II, effective May 30, 2008).  Any error related to 
this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  38 U.S.C. § 5103A.  The claimant's service 
medical records are in the file.  There are numerous VA 
treatment and examination records in the file, along with 
statements by the veteran and his family.  There is no 
potentially relevant evidence sufficiently identified by the 
veteran that the RO did not obtain.  

The veteran indicated that he currently receives benefits 
from the Social Security Administration.  The sole issue in 
this case is whether credible evidence exists to corroborate 
the veteran's in-service stressors; there is no possibility 
the veteran's Social Security records would provide the 
information necessary to substantiate the stressors.  The 
Board concludes that the duty to assist does not require the 
veteran's SSA records to be associated with the file.  See 
Loving v. Nicholson, 19 Vet. App. 96, 102-103 (2005) (noting 
that the Secretary has a duty to assist in obtaining relevant 
and adequately-identified records).

Furthermore, the duty to assist includes the duty to conduct 
an examination.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d).  The RO provided the veteran an appropriate VA 
examination in November 2003 and he has subsequently been 
seen for treatment at VA.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the disability, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2007).

The veteran has a long history of psychiatric problems, 
following his exit from service.  Hospital records in 1975 
show he was diagnosed as having psychotic depression; in mid-
1979, he was noted as having paranoid schizophrenia versus 
paranoid personality; in late 1979, he showed a personality 
disorder with paranoia; and in 1982, he was diagnosed with 
schizoaffective disorder and atypical personality disorder.  
After hospitalization in 1988, he was diagnosed with a 
paranoid personality disorder.  In 1996, VA treatment records 
noted that he had not required treatment since 1988, but that 
he was experiencing paranoia of unknown etiology.  In 1999, 
he was noted to be bipolar.  

A November 2003 VA examination concludes that the veteran 
meets the DSM-IV criteria for PTSD.  At a February 2007 VA 
screening, the veteran screened negative for PTSD.  The PTSD 
screening was done by a primary care physician while the VA 
examination was performed by a mental health professional.  
Thus, the Board finds the VA examiner's conclusion more 
credible.  This satisfies the first element, that there is a 
current diagnosis of PTSD.  See 38 C.F.R. § 3.304(f).  

There must also be credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1).  

Where it is determined, as here, that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is unrelated to combat, the veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
these cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. 
Brown, 10 Vet. App. 128, 142-43 (1997).

There is no dispute that the veteran had no combat service.  
During the Decision Review Officer (DRO) hearing, the veteran 
discussed his service and did not dispute the DRO's 
statements when she said he was a non-combat veteran and thus 
she needed evidence to support his statements.  The veteran's 
DD-214 does not reflect any medals indicative of combat 
service.  He received the Vietnam Service Medal, the Vietnam 
Campaign Medal, the Small Arms Expert Marksmanship Ribbon, 
Air Force Good Conduct Medal, and the National Defense 
Service Medal, none of which are necessarily indicative of 
combat service.  The veteran's service personnel records do 
not indicate his participation in combat.  As such, 
additional evidence must corroborate the veteran's statements 
regarding in-service stressors.  Cf. 38 U.S.C. § 1154(b); 
38 C.F.R. § 3.304(f)(1).  

The veteran has submitted multiple personal statements 
regarding his in-service stressors.  The veteran's most 
recent statements regarding stressors are from the March 2006 
DRO hearing.  The first involves a mission where the veteran 
transported a prisoner to the Congo who was taken behind a 
building on arrival to their destination and shot.  The 
second is when he was an airplane mechanic, riding in a car 
pool to work, and the veteran saw the car in front of him 
blown up.  The third is when he was working on an airplane, 
came under fire, and was forced into the body of the airplane 
to avoid gunfire.  He relates a fourth story where he felt 
his inability to quickly find a work-around to fix an 
airplane tire caused men waiting in the airplane to be flown 
to treatment to die.  The veteran also reported stress from 
transporting wounded and dying soldiers as well as from being 
around the mortuaries at his duty stations.

The Board continues to be unable to verify the veteran's 
stressors based on these statements.  Despite numerous 
attempts over the years-since the veteran's first claim for 
service connection for PTSD in 1982-VA has been unable to 
find any credible evidence to verify these stressors.  The 
veteran has not provided sufficient incident dates or names 
of other veterans that match any historical records 
maintained by the government.  The Board notes the veteran's 
May 2006 phone call to the RO, where he offered the names of 
soldiers who could verify his stressors.  VA cannot contact 
other servicemen to corroborate a veteran's in-service 
stressors.  VA most recently attempted to retrieve historical 
data regarding the stressors in March and July 2006, to no 
avail.  The CURR responded that without names of casualties, 
the veteran's temporary duty location, unit designations to 
the squadron level, it would not be able to verify the car 
pool attack.  Hence, because there is no verification that 
the in-service stressor actually occurred, the Board cannot 
grant service connection for PTSD.  See 38 C.F.R. § 3.304(f). 

The preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


